DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4–12 are allowed.
	Regarding claims 1, 2, 4, 5, and 11, the prior art does not teach or suggest the claimed, “a controlling unit configured to control the electric power supplied from the power supply to the image forming unit and the image reading unit, wherein the controlling unit changes a status of the image forming apparatus from a status in which the power supply does not supply electric power to the image forming unit and the image reading unit to a first status in which the power supply supplies electric power to the image forming unit and the image reading unit in accordance with detecting information of the user by the detecting unit, and -3-wherein the controlling unit changes the status of the image forming apparatus to a second status in which the power supply continues supplying electric power to the image forming unit and stops supplying electric power to the image reading unit in accordance with a command to designate a print job for ordering the image forming unit to perform an image forming process received from the mobile terminal.”
Regarding claims 6–10, and 12, the prior art does not teach or suggest the claimed, “a controlling unit configured to control a power supply from the power supply to the image forming unit and the image reading unit, wherein the controlling unit changes a status of the image forming apparatus from a status in which the power supply does not supply electric power to the image forming unit and the image reading unit to a first status in which the power supply supplies electric power to the image forming unit and the image reading unit in accordance with detecting information of the user by the detecting unit, wherein information for performing the wireless LAN communication is transmitted to the mobile terminal in the short-range wireless communication between the mobile terminal and the first communication unit to enable the wireless LAN communication between the mobile terminal and the second communication unit, and -5-wherein the controlling unit changes the status of the image forming apparatus to a second status in which the power supply continues supplying electric power to the image forming unit and stops supplying electric power to the image reading unit in accordance with a command to designate a print job for ordering the image forming unit to perform an image forming process received from the mobile terminal via the wireless LAN communication.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852